DETAILED ACTION
This office action is in response to the applicant's after final amendment under 37 CFR 1.116 submitted on 08/17/2021. In virtue of this amendment: 
Claims 3, 8, and 13 was previously canceled; 
Claims 1-2 is canceled; 
Claims 4-7, 9-12 and 14-16 are currently amended; and thus, 
Claims 4-6, 7, 9-12 and 14-16 are pending; 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4-6, 7, 9-12 and 14-16 are allowed. 
The following is an examiner’s statement of reasons for allowance, this statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claims 4, 5, 6, 9 and 14, none of the prior art of record alone or in combination thereof discloses or renders obvious all of the claimed limitation recited in the claims.
Regarding claims 7, 10-12 and 15-16, the claims are allowed solely based upon dependency of allowed independent claim 5, and may not be allowable when presented independently. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576.  The examiner can normally be reached on M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        August 23, 2021